Orders of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about November 3, 2005, which, after a hearing, terminated respondent mother’s parental rights over the subject children based on findings of permanent neglect, and conferred rights of guardianship and custody on petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The agency made diligent efforts, pursuant to Social Services Law § 384-b (7) (f), to encourage and strengthen the parent-children relationship by urging respondent to attend and complete parenting skills classes and domestic violence counseling, making referrals, and arranging visitation both before and after her arrest and incarceration. The statutory obligation is subject to a rule of reason (Matter of Kaleemah Shaleah M., 6 AD3d 189, 191 [2004]; Matter of O. Children, 128 AD2d 460, *244464 [1987]), and the agency is not a guarantor of a parent’s success in overcoming his or her predicament (Matter of Sheila G., 61 NY2d 368, 385 [1984]). A finding of permanent neglect is warranted where the mother has failed to take substantial steps toward planning for the children’s future (see Matter of Charlene Lashay J., 280 AD2d 320 [2001]).
Furthermore, the court properly found that the children’s best interests would be served by termination of parental rights rather than a suspended judgment (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). These children had bonded with their foster parents, and there was no evidence of a positive, meaningful relationship with their mother that would warrant a suspended judgment (see Matter of Michael B., 80 NY2d 299, 311 [1992]; Matter of Amanda R., 215 AD2d 220 [1995], lv denied 86 NY2d 705 [1995]). Concur—Andrias, J.E, Friedman, Marlow, Nardelli and Catterson, JJ.